Matter of Billups v Annucci (2019 NY Slip Op 01695)





Matter of Billups v Annucci


2019 NY Slip Op 01695


Decided on March 7, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 7, 2019

526554

[*1]In the Matter of SOLOMON BILLUPS, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: February 8, 2019

Before: Egan Jr., J.P., Clark, Mulvey, Aarons and Pritzker, JJ.


Solomon Billups, Ossining, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references to it have been expunged from petitioner's institutional record and the $5 mandatory surcharge is being refunded to petitioner's inmate account. In view of this, and given that petitioner has received all of the relief to which he is entitled, the petition is dismissed as moot (see Matter of Cunningham v Annucci, 166 AD3d 1198, 1198 [2018]; Matter of Madura v Venettozzi, 166 AD3d 1193, 1193 [2018]).
Egan Jr., J.P., Clark, Mulvey, Aarons and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.